EXAMINER’S COMMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is WO 2016/000733 (cited by Applicant), which discloses a driven plate (220), output hub (210), intermediate friction plates (215) and resilient member (230), which a rotationally fixed to creare a rotationally fixed stack.  See Fig. 4.  However, the reference fails to disclose that the rotationally fixed stack includes a “detection friction plate” that is “rotatably decoupled from the rotationally fixed stack.” Thus, although the term “detection friction plate” is broad, the fact that it is both part of the stack yet rotatably decoupled from it, is sufficient to preclude a broad application of this reference (e.g., using one of the intermediate plates 215 as the “detection friction plate”). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 23, 2020